DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-43 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 19-43 have been allowed because the prior art of the record does not disclose or suggest a formulation delivery device comprising a reusable handle configured to receive a formulation cartridge therein; a formulation dispensing assembly disposed in the reusable handle, the formulation dispensing assembly having: at least a first fluid conduit and a second fluid conduit that are respectively configured to fluidically connect with a first formulation packet and a second formulation packet of the formulation cartridge;  a controller disposed in the reusable handle, wherein the controller comprises logic, which when executed, causes the formulation delivery device to: authenticate the formulation cartridge; and execute, based upon authenticating the formulation cartridge, a formulation routine that manages: a reciprocating frequency of the reciprocating nozzle assembly, and a dispensing rate of a formulation from the formulation cartridge through the formulation dispensing assembly; and in combination of the rest limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        August 25, 2022